            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

JEREMY DEAN LAYMANCE                                     PLAINTIFF

v.                           No. 4:17-cv-303-DPM

RICKY SHOURD, Sheriff, White County
Sheriff Office; PAUL HOFSTEAD, Deputy,
White County Sheriff Office; RICKY SMITH,
Administrator, Department of Human Services;
FELICIA HICKERSON, Case Worker, Department
of Family Protective Services; MONICA COLE,
Supervisor, Department of Family Protective
Services; RONNIE FOSTER, Captain, Anderson
County Sheriff Office; GARY TAYLOR, Sheriff,
Anderson County Sheriff Office; SHARON VAN
COMPERNOLLE, Great Grandparent of Child; JOHN
VAN COMPERNOLLE, Great Grandparent of Child;
CASEY WALKER, Agent, Department of Human
Services; MATTHEW HESTER, Anderson County
Sheriff's Office; WHITE COUNTY, ARKANSAS;
and ANDERSON COUNTY, TEXAS                   DEFENDANTS


                                  ORDER
     1. Motion to proceed in forma pauperis, NQ 25, granted. Laymance
can't afford to pay the filing fee.
     2. The Court granted Laymance' s motion to reopen this case.
NQ 22. Now the Court must screen Laymance' s complaint, as amended.

NQ 2 & NQ 23; 28 U.S.C. § 1915(e)(2).
      3. Laymance' s request to dismiss defendants Monica Cole and
Ricky Smith, N!2 23 at 1, is granted.       His claims against them are
dismissed without prejudice. FED. R. Crv. P. 41(a)(2).
      4. Laymance filed this lawsuit under § 1983. It arises from a
custody dispute between Laymance, an Arkansawyer, and his child's
great-grandparents Sharon and John Van Compernolle, who are
Texans.      Laymance was arrested for allegedly interfering with the
child's custody.
      5. Felicia· Hickerson, Ronnie Foster, Gary Taylor, and Matthew
Hester are all Texas citizens, too. N!2 2 at 1-2 & N!2 23 at 2-3. Laymance
hasn't pleaded facts supporting personal jurisdiction here over them.
They were involved only in events in Texas. His claims against them
will therefore be dismissed without prejudice. First National Bank of
Lewisville, Arkansas v. First National Bank of Clinton, Kentucky, 258 F.3d
727, 729 (8th Cir. 2001); see also Dossett v. First State Bank, 399 F.3d 940,
951 (8th Cir. 2005).
     6. Sharon and John Van Compernolle are private citizens; and
Laymance' s conclusory allegations that they conspired with state actors
aren't sufficient to state a claim under§ 1983 or§ 1985. N!2 2 at 3 & N!2 23
at 3; Dossett, 399 F.3d at 951; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
His federal claims against them will therefore be dismissed without
prejudice.    While there may be personal jurisdiction or preclusion
defenses, Laymance' s complaint provides enough details to state

                                    -2-
plausible claims for malicious prosecution and abuse of process against
them. McMullen v. McHughes Law Firm, 2015 Ark. 15, at 15-16, 454 S.W.
3d 200, 209-10 (2015); South Arkansas Petroleum Company v. Schiesser,
343 Ark. 492, 501-02, 36 S.W.3d 317, 323 (2001). The Court directs the
Clerk to prepare summonses for Sharon Von Compernolle and John
Von Compernolle.       The United States Marshal must serve the
complaint, NQ 23, summons, and this Order on each of them without
prepayment of fees and costs or security.
     7. Service is also appropriate for Laymance' s unlawful arrest and
detention claims against Ricky Shourd and Paul Hofstead, and for his
due process claim against Casey Walker. The Court therefore directs
the Clerk to prepare summonses for Shourd, Hofstead, and Walker. The
United States Marshal must serve the complaint, NQ 23, summons, and
this Order on each of them without prepayment of fees and costs or
security. Defendants Shourd and Hofstead should be served through
the White County Sheriff's Office, 1600 East Booth Rd. Ste. 100, Searcy,
Arkansas 72143.    Defendant Walker should be served through the
Department of Human Services, 608 Rodgers Drive, Searcy, Arkansas
72143.
     8. The Court refers this case to Magistrate Judge Ray for further
proceedings, including a recommendation on any dispositive motions.




                                  -3-
So Ordered.


              D.P. Marshalf Jr.
              United States District Judge




               -4-
